FILED
                             NOT FOR PUBLICATION                            JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMMAD SALAMEH,                                Nos. 08-56040
                                                      08-57068
               Plaintiff - Appellant,
                                                 D.C. No. 2:98-cv-08493-SVW-
  v.                                             MLG

PETER CARLSON; et al.,
                                                 MEMORANDUM *
               Defendants - Appellees.



                    Appeals from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted June 29, 2010 **


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Mohammad Salameh, a federal prisoner who is currently housed in

Colorado, appeals pro se from the district court’s judgment following a bench trial

in his Bivens action alleging defendants violated his Eighth Amendment rights by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these appeals are suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
using excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s legal conclusions and review for clear error its findings

of fact. Friends of Yosemite Valley v. Norton, 348 F.3d 789, 793 (9th Cir. 2003).

We review for an abuse of discretion the district court’s award of costs to a

prevailing party. Save Our Valley v. Sound Transit, 335 F.3d 932, 944 n.12 (9th

Cir. 2003). We affirm.

      The district court did not clearly err when it made credibility determinations

and concluded, based on those findings, that defendant Swanson did not use

excessive force when transferring Salameh. See Hudson v. McMillian, 503 U.S. 1,

7 (1992) (the core judicial inquiry in an Eighth Amendment excessive force claim

is whether the “force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm”).

      The district court did not abuse its discretion by denying Salameh’s motion

to re-tax costs after considering Salameh’s financial situation and his ability to pay

awarded costs. See Save Our Valley, 335 F.3d at 944-45.

      Salameh’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                      08-57068